Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 1/27/2021, wherein claims 1, 19 and 20 were amended; and claims 13-15 were canceled. Claims 1-6, 8-12 and 16-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 6,269,948) in view of Oskuie et al. (US 2012/0217175).

However, Oskuie teaches a storage/display unit (11 - See Figs. 4-5 and 12) for an electronic device, comprising a tray (12 or 12’) having a first portion (at 13 in Fig. 4), a second portion (at 40 in Fig. 4), and a plurality of peripheral walls (at 84 in Fig. 4 and at 98 in Fig. 12), wherein the peripheral walls include a gap (at 96 in Fig. 12) which is capable of allowing access to a side wall of a smartphone in a portrait displayed orientation and allows the smartphone to be positioned in a landscape displayed orientation, wherein the first portion and the second portion are capable of holding the electronic device in a storage position (inner surface of wall 42 which is part of the first portion 13 and the upper surface of second portion 40 are both capable of contacting and holding a smartphone, depending on the size/shape of the smartphone placed therein), wherein the first portion is fixed and the second portion is adjustable (See Figs. 1, 4, 6 and 12), for the purpose of allowing the electronic device to be secured within the storage/display unit and allow the electronic device to be inclined from its flat storage position when desired. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the storage/display unit of Jackson with a tray as taught by Oskuie in order to allow the mobile computing device to be inclined if desired. Furthermore, the second portion as taught by Oskuie is fully capable of being used to display the mobile computing device at an angle that is different than when the mobile computing device is in 
Regarding claim 2, at least a portion of the peripheral walls of Oskuie are capable of engaging a smartphone in the storage position to restrain movement of the smartphone, when a smartphone is placed therein.
Regarding claims 3-5, Jackson discloses the flaps include a weighted member (column 2, lines 15-20) for balancing the unit in its opened position.
Regarding claim 6, the weighted members of Jackson inherently have a fastener to secure them to the flaps of the unit.
Regarding claims 8-9, Jackson-Oskuie discloses the tray includes a storage cavity (interior cavity of the tray of Oskuie) capable of receiving a battery power source (e.g. the battery power source of the electronic device).
Regarding claims 10-11, Jackson discloses elements 214/216 accommodate power supplies. It is well known in the art that a battery power source is a common type of power supply for an electronic device.  
Regarding claim 12, Oskuie teaches the tray includes a kickstand (element 15 in Fig. 6 is considered a kickstand as it props against the second portion to hold the second portion in its inclined position).
Regarding claim 16, Jackson discloses a connectable strap to restrain the flaps in the closed position (See Fig. 5).
Regarding claim 18, Jackson discloses an inner-facing portion of at least one flap includes a storage compartment (214).
Regarding claim 20, Jackson discloses a storage/display unit (See Figs. 2 and 3) comprising: a main body (at 213) including a pair of flaps (218 and 219), wherein the flaps are positionable: i) in a 
However, Oskuie teaches a storage/display unit (11 - See Figs. 4-5 and 12) for an electronic device, comprising a tray (12 or 12’) having a first portion (at 13 in Fig. 4), a second portion (at 40 in Fig. 4), and a plurality of peripheral walls (at 84 in Fig. 4 and at 98 in Fig. 12) capable of receiving and holding a smartphone in a storage position, wherein the peripheral walls include a gap (at 96 in Fig. 12) which is capable of allowing access to a side wall of a smartphone in a portrait displayed orientation and allows the smartphone to be positioned in a landscape displayed orientation, a slot (slot between 42 and 40) capable of displaying a smartphone at an angle that is different than when the smartphone is in the storage position, wherein the first portion is fixed and the second portion is adjustable (See Figs. 1, 4, 6 and 12), and for the purpose of allowing the electronic device to be secured within the storage/display unit and allow the electronic device to be inclined from its flat storage position when desired. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the storage/display unit of Jackson with a tray as taught by Oskuie in order to allow the mobile computing device to be inclined if desired. Furthermore, the second portion as taught by Oskuie is fully capable of being used to display the mobile computing device at an angle that is different than when the mobile computing device is in the storage position. The storage/display unit of Jackson-Oskuie is fully capable of containing a smartphone therein in the manner as claimed.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 6,269,948) in view of Oskuie et al. (US 2012/0217175) as applied to claim 16 above, and further in view of Cox (US 7,464,975). As described above, Jackson-Oskuie discloses the claimed invention except for a portion of the strap having a storage loop. However, Cox teaches a strap device (10) for surrounding an article (45/46), wherein the strap comprises at least one storage loop (35) on a surface of the strap for the purpose of conveniently storing an item (37/38) in combination with the article. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the strap of Jackson-Oskuie with a storage loop as taught by Cox in order to conveniently store an item in combination with the device. Regarding the specific location of the storage loop, it would have been obvious to one of ordinary skill in the art to have placed the storage loop on the interior or exterior surface of the strap depending on the desired use of the storage loop.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 6,269,948) in view of Oskuie et al. (US 2012/0217175) and Cox (US 7,464,975). Jackson discloses a storage/display unit (See Figs. 2-3) capable of holding a mobile computing device such as a smartphone comprising: a main body (213) including a pair of flaps (218 and 219) and a connectable strap (See strap shown in Fig. 5 and also Fig. 2), wherein the flaps are positionable: in a closed position (as shown in Fig. 5) to conceal the device when the device is in the storage position; and in a opened position (as shown in Fig. 2) to stabilize the device when the device is being displayed. Jackson discloses the claimed invention except for the tray and the at least one storage loop positioned on the connectable strap.
Regarding the tray, Oskuie teaches a storage/display unit (11 - See Figs. 4-5 and 12) for an electronic device, comprising a tray (12 or 12’) having a first portion (at 13 in Fig. 4), a second portion (at 40 in Fig. 4), and a plurality of peripheral walls (at 84 in Fig. 4) to receive the electronic device in a storage position, wherein the peripheral walls include a gap (at 96 in Fig. 12) which is capable of 
	Regarding the at least one storage loop, Cox teaches a strap device (10) for surrounding an article (45/46), wherein the strap comprises at least one storage loop (35) on a surface of the strap for the purpose of conveniently storing an item (37/38) in combination with the article. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the strap of Jackson-Oskuie with a storage loop as taught by Cox in order to conveniently store an item in combination with the device. 




Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.

As described above, Oskuie teaches the peripheral walls (at 84 in Fig. 4 and at 98 in Fig. 12) of the tray (12 or 12’) include a gap (at 96 in Fig. 12) which is capable of allowing access to a side wall of a smartphone in a portrait displayed orientation and allows the smartphone to be positioned in a landscape displayed orientation. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735